DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “60” has been used to designate the catheter tube in Fig. 6A-6B (see also Specification pg. 10-12), the latching members in Fig. 7A-7C (see also Specification pg. 13, paragraph 1), and the arm section in Fig. 7B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2, line 2, should read “...its associated forcep jaw section is at a pre-selected angle...”  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, in lines 12-14, recites “each of said forcep jaw sections having a proximal end integrally formed with a distal end of said distal end arm section and a distal end section extending away from said distal end arm section” which renders the scope of the claim unclear since “a proximal end” of each forcep jaw was introduced in lines 6-9. It is unclear if “a proximal end” in line 12 is further limiting previously recited structure or introducing new structure. To improve clarity and conciseness, it is recommended that lines 12-14 be rewritten as “each of said forcep jaw sections having 
Claims 2-9 are similarly rejected by virtue of their dependency from claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benson et al. (US 20160331408).
Regarding claim 1, Benson discloses a tool (100, see Fig. 1) that can be used for surgical shunt assembly, comprising: a handle (104) having first and second elongate arms (112) with a proximal end (103) of each of said two elongate arms configured to be gripped by a digit of a clinician (user portion 103 is configured to be gripped by a medical practitioner, see [0035]); a distal end (106) of said handle being integrally formed with forcep jaws (102), said forcep jaws including a first forcep jaw section integrally formed at a proximal end thereof to an end of a distal end arm section of said first elongate arm and a second forcep jaw section integrally formed at a proximal end of an end of a distal end arm section of said second elongate arm (each forcep jaw 102 is integrally formed at a proximal end thereof to a distal end arm section 113 of an elongate arm 112, see Fig. 1), said first and second elongate arms being pivotally connected to each other at a location spaced from said forcep jaws (arms 112 are pivotally connected at the pivot point 109 which is spaced from jaws 102, see Fig. 1); and each of said forcep jaw sections having a distal end section extending away from said distal end arm section (the forcep jaws 102 have a width 114 extending beyond the width of 113, so the distal end section of the forcep jaws extend away from the distal end arm section 113, see Fig. 1 and 3), said distal end section of said forcep jaw sections being cylindrical such that when said forcep jaw is closed, a cylinder is formed having a diameter substantially equal to a diameter of a catheter tube to be attached to a shunt valve tip (the outer profile of the forcep jaws 102 when in the closed position would form a cylinder, see Fig. 5, so the distal end section is necessarily cylindrical in the closed position and the diameter of the cylinder would be substantially equal to an appropriately sized catheter tube since catheters come in a variety of sizes), said proximal ends of said forcep jaw sections being oval shaped and having a size such that when said forcep jaw is closed an oval shaped opening is formed (the cross section of the forcep jaws in the closed position is oval shaped, so the proximal ends of the forcep jaws are oval shaped, see Fig. 5) having a size smaller than said diameter of said catheter tube (the oval shaped opening formed between the forcep jaws is smaller in diameter than the cylinder formed by outer surfaces of the forcep jaws, so the oval shaped opening would have a smaller diameter than a catheter having a the same diameter of the cylinder) such that said catheter tube is squeezed closed to provide a firm grip of the tool of the catheter tube (the forcep jaws 102 would be capable of squeezing closed an appropriately sized catheter tube).
The preamble, "A surgical shunt assembly tool" (i.e., a tool for surgical shunt assembly) merely recites intended uses of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Benson meets the structural limitations of the claim, and is capable of being used for surgical shunt assembly.
The language “such that when said forcep jaw is closed, a cylinder is formed having a diameter substantially equal to a diameter of a catheter tube to be attached to a shunt valve tip” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Benson meets the structural limitations of the claim, and the forcep jaw when closed would be capable of having a diameter substantially equal to a catheter tube to be attached to a shunt valve tip since the forcep jaw is cylindrical when closed and the diameter of the cylinder would be equal to an appropriately sized catheter since catheters come in a variety of sizes.
The language “such that said catheter tube is squeezed closed to provide a firm grip of the tool of the catheter tube” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Benson meets the structural limitations of the claim, and the jaws would be capable of squeezing closed depending on the size of the catheter and the force applied to grip the catheter tube. 
Regarding claim 2, Benson discloses the tool according to claim 1, wherein distal end sections of each arm attached to its associated forcep jaw section is at pre-selected angle with respect to said first and second elongate arms (the distal end sections 113 of each elongate arm is at a pre-selected angle 213 with respect to the elongate arms 112, see Fig. 3.
Regarding claim 3, Benson discloses the tool according to claim 2, wherein said pre-selected angle is in a range from about 0 degrees to about 90 degrees (the angle may be 90 degrees or 85 degrees or less, which is within the claimed range, see [0046]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Benson as applied to claims 1, 2 and 3 above, in view of Kohler (US 20150100080).
Regarding claims 4, 5, and 6 Benson discloses the tool according to claims 1, 2 and 3, wherein each elongate arm, its associated distal end arm section and associated forcep jaw section appear to be formed as an integrally formed unitary single piece (see Fig. 1). However, Benson fails to expressly disclose wherein each elongate arm, its associated distal end arm section and associated forcep jaw section are formed as an integrally formed unitary single piece.
Kohler, in the same field of art, discloses a similar tool (see Fig. 1) having a handle portion (6,7), arms (2,3) with distal ends (10) and jaws (8, 9) which are formed as an integrally formed unitary single piece (see paragraphs [0040-0042])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the elongate arm, its associated distal end arm section and associated forcep jaw section formed integrally as a unitary single piece, as taught by Kohler, since doing so would improve the durability of the tool and simplify the production process (see Kohler [0041-0042]).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Benson as applied to claims 1, 2 and 3 above, and further in view of Isch et al. (US 20120059407).
Regarding claims 7, 8, and 9 Benson discloses the tool according to claims 1, 2 and 3. Benson fails to teach wherein each elongate arm, its associated distal end arm section and associated forcep jaw section are formed as two separate pieces configured to be temporarily mated to each other, in which each distal end arm section and associated forcep jaw section are formed as an integrally formed unitary single piece, and wherein a distal end of each arm is configured to temporarily mate to an associated distal arm section.
Isch, in the same field of art, teaches a tool (10, see Fig. 1) having handle (20, 22) with elongate arms (16, 18) and a distal end arm section with jaws (12, 14). The distal end arm section and associated jaws are configured to temporarily mate to an associated distal arm section (the jaws and distal end arm sections are configured to be removably coupled to the arms 16,18, see [0042]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the distal end arm section and associated forcep jaw section of Benson to be temporarily matable to an associated distal arm section, as taught by Isch, since doing so would make the jaws interchangeable (see Isch [0042]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Steiner et al. (US 20080177297) discloses a tool (20, see Fig. 2) for holding tubular structures (204) having jaw sections (32, 132) that form a cylindrical shape (see Fig. 7).
Tylke (US 20060030880) discloses multiple embodiments of a tool having a handle and jaw sections (see Fig. 2-6 and 10) and one embodiment has jaw sections (635, see Fig. 10) having proximal ends with a different diameter than the distal ends.
Smith et al. (US 20190142425) discloses a tool (100, see Fig. 20) with detachable jaw covers (20,30).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SERENITY A MILLER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771